Judgment unanimously affirmed. Memorandum: Defendant asserts that his statement to the police should have been suppressed because it was induced by a promise by the police that he would not be prosecuted if he returned the stolen property. We disagree. The police officer who questioned defendant denied making such promise and the suppression court found that no promises were made. (Appeal from judgment of Monroe County Court, Wisner, J. — grand larceny, second degree.) Present— Doerr, J. P., Denman, Boomer, Balio and Lawton, JJ.